Citation Nr: 1205018	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  10-31 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran had recognized service in the Philippine Scouts from March 1946 to February 1949.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Manila, the Republic of the Philippines (RO).

The Veteran requested a travel Board hearing in July 2010, but withdrew this request in a June 2011 correspondence.  


FINDINGS OF FACT

1.  In a September 1979 forfeiture decision, the Veterans Benefits Administration, Compensation and Pension Service, declared the Veteran to have forfeited, under the provisions of Section 3504(a), all rights, claims, and benefits to which he might otherwise be entitled to under the laws administered by VA. 

2.  In October 2009, the RO found that the Veteran had forfeited all rights, claims, and benefits under laws administered by VA based on provisions of Section 3504(a), now codified at 38 U.S.C.A. § 6104(a) (West 2002 & Supp. 2010), to include benefits from the Filipino Veterans Equity Compensation Fund, a finding that is still in effect. 


CONCLUSION OF LAW

Entitlement to a one time payment from the Filipino Veterans Equity Compensation Fund is precluded by the prior determination of forfeiture under the provisions of Section 3504(a), now codified at 38 U.S.C.A. § 6104(a) (West 2002 & Supp. 2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

The VCAA does not apply to the Veteran's claim seeking compensation from the Filipino Veterans Equity Compensation Fund.  As will be explained below, his claim must be denied as a matter of law because the undisputed facts, when applied to the controlling law and regulations, render the Veteran ineligible for the claimed benefit.  The Court has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  The Court has recognized that enactment of the VCAA does not affect matters on appeal from the Board when the questions are limited to statutory interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (1999); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000). 

In addition, VA's General Counsel  has held that there is no duty to notify a claimant where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, and no duty to assist a claimant where there is no reasonable possibility that such aid could substantiate the claim because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  See VAOPGCPREC 5-2004. 

In the instant case, there is no legal entitlement to the benefit claimed (Filipino Veterans Equity compensation benefits) because a declared forfeiture of VA benefits stands as a statutory bar to the appellant's receipt of any VA benefits. Because there is no reasonable possibility that further notice or assistance would aid in substantiating this claim, any VCAA notice or assistance deficiencies are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

II.  Filipino Veterans Equity Compensation 

Under the American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens. 

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002(c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person. 

Section 1002(d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  Section 1002(j)(2) also provides that VA will administer its provisions in a manner consistent with VA law except to the extent otherwise provided in the statute. 

As mentioned above, in September 1979, Compensation and Pension Service determined that the Veteran had forfeited all rights to VA benefits for aiding an enemy of the United States based on provisions of Section 3504(a), now codified at 38 U.S.C.A. § 6104(a) (West 2002 & Supp. 2010).  This section provides that any person shown by evidence satisfactory to the Secretary to be guilty of mutiny, treason, sabotage, or rendering assistance to an enemy of the United States or its allies shall forfeit all accrued or future gratuitous benefits under the laws administered by the Secretary.  38 U.S.C.A. § 6104(a) (West 2002 & Supp. 2010).  The September 1979 decision is not on appeal and it remains in effect. 

Inasmuch as the Veteran's forfeiture of VA benefits remains in effect, it constitutes a statutory bar to his receipt of any VA benefits, to include benefits from the Filipino Veterans Equity Compensation Fund.  See 38 U.S.C.A. § 6104. Accordingly, his claim for such benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is denied. 




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


